Case: 12-7045   Document: 47      Page: 1   Filed: 11/27/2012




          NOTE: This order is nonprecedential.

   mlniteb ~tate~ (!Court of ~peaI~
        for tbe jfeberaI (!Circuit

                  LEO O. ROBINSON,
                   Claimant-Appellant,

                       v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
                  Respondent-Appellee.


                        2012-7045


    Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-1854, Judge John J.
Farley, III.


                      ON MOTION


                       ORDER
     Leo O. Robinson moves without opposition for leave to
file his reply brief out of time.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-7045      Document: 47   Page: 2   Filed: 11/27/2012




 LEO ROBINSON v. SHINSEKI                                2


       The motion is granted.

                                   FOR THE COURT


                                    /s/ Jan Horbaly
                                   Jan Horbaly
                                   Clerk
 s21